EXHIBIT 10.19

SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT

SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated as of January 6, 2016
(this “Amendment”), by and among NS INCOME DB LOAN, LLC, a Delaware limited
liability company (“Master Seller”), NORTHSTAR REAL ESTATE INCOME TRUST, INC., a
Maryland corporation (“Trust”), and NORTHSTAR REAL ESTATE INCOME TRUST OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Operating Partnership”; and
together with Trust, “Sponsor”), and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a
branch of a foreign banking institution (“Buyer”), and acknowledged and agreed
to by NS INCOME DB LOAN MEMBER, LLC, a Delaware limited liability company
(“Member”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Repurchase Agreement (as hereinafter defined).

RECITALS

WHEREAS, Master Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of March 11, 2013 (as amended, modified and/or restated, the
“Repurchase Agreement”), between Master Seller and Buyer;

WHEREAS, Sponsor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Limited
Guaranty, dated as of March 11, 2013 (as amended, modified and/or restated, the
“Guaranty”), from Sponsor to Buyer;

WHEREAS, Master Seller and Buyer amended the Repurchase Agreement pursuant to
that certain First Amendment to Master Repurchase Agreement, dated as of
October 8, 2013 (the “First Amendment”), by and between Master Seller and Buyer,
and acknowledged and agreed to by Sponsor and Member;

WHEREAS, Member guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Member
Guaranty, dated as of March 11, 2013 (as amended, modified and/or restated, the
“Member Guaranty”), from Member to Buyer;

WHEREAS, Master Seller, on behalf of itself and each Series Seller that is a
party to a Transaction under the Repurchase Agreement as of the date hereof, and
Buyer wish to further amend and modify the Repurchase Agreement upon the terms
and conditions hereinafter set forth; and

WHEREAS, Sponsor and Buyer wish to amend and modify the Guaranty upon the terms
and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(i) Master Seller, on behalf of itself and each Series Seller that is a party to
a Transaction under the Repurchase Agreement as of the date hereof, and Buyer
hereby agree that the Repurchase Agreement shall be amended and modified as
follows, and (ii) Sponsor and Buyer hereby agree that the Guaranty shall be
amended and modified as follows:

 



--------------------------------------------------------------------------------

1. Amendments to the Repurchase Agreement.

a. The following defined terms as set forth in Section 2(a) of the Repurchase
Agreement are hereby deleted in their entirety: “Amortization Event”,
“Amortization Event Amount”, “Purchased Loan LTV”, “Stabilized Loan Maximum
Original Purchase Amount”, “Stabilized Loan Maximum Original Purchase
Percentage”, “Transition Loan Maximum Original Purchase Amount” and “Transition
Loan Maximum Original Purchase Percentage”.

b. The following defined terms as set forth in Section 2(a) of the Repurchase
Agreement are hereby amended and restated in their entirety to read as follows:

“Change of Control” shall mean any of the following events shall have occurred
without the prior written approval of Buyer: (i) if Manager is no longer the
manager of Trust; (ii) any “person” or “group” (within the meaning of
Section 13(d) or 14(d) of the 1934 Act) shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the beneficial owner,
directly or indirectly, of 49% or more of the total voting power of all classes
of ownership interests of Seller, Sponsor or Manager, entitled to vote generally
in the election of the directors (or the applicable equivalent) of any such
Person, (iii) Sponsor shall cease to own, of record and beneficially, 100% of
the ownership interests in Member and Control Member, or (iv) Member shall cease
to own, of record and beneficially, 100% of the ownership interests in Seller
and Control Seller.

“Maximum Original Purchase Percentage” shall mean, with respect to any
Transaction, the percentage specified as the Maximum Original Purchase
Percentage in the Confirmation for such Transaction as determined by Buyer in
its sole and absolute discretion.

“Maximum Repurchase Price” shall mean, with respect to any Purchased Loan as of
any date of determination, an amount equal to (i) the product of (x) the then
current Principal Balance of such Purchased Loan, (y) the Purchase Date Market
Value Percentage of such Purchased Loan, and (z) the Maximum Original Purchase
Percentage of such Purchased Loan, less (ii) the Net Market Value Decrease of
such Purchased Loan.

c. The following defined terms are hereby added to Section 2(a) of the
Repurchase Agreement (in the proper alphabetical order):

“Asset Management Agreement” shall mean the asset management agreement or
advisory agreement entered into by Manager with respect to Sponsor or such other
asset management or advisory agreement with respect to Sponsor acceptable to
Buyer in its reasonable discretion, in each case, as the same may be amended,
modified and/or restated from time to time.

“Credit Event Threshold” shall mean, for any Purchased Loan, any term, covenant
or condition set forth in the Confirmation for the related Transaction
designated as a Credit Event Threshold therein.

 

2



--------------------------------------------------------------------------------

“Manager” shall mean NorthStar Asset Management Group Inc., a Delaware
corporation, or a subsidiary thereof.

“Market Value Percentage” shall mean, with respect to any Eligible Loan or
Purchased Loan, as of any date, the fraction, expressed as a percentage and
rounded to the next highest hundredth of a percent, the numerator of which is
the then current Market Value of such Eligible Loan or Purchased Loan, and the
denominator of which is the then current Principal Balance of such Eligible Loan
or Purchased Loan.

“Net Market Value Decrease” shall mean, with respect to any Purchased Loan, as
of any date of determination, an amount equal to the greater of (i) zero and
(ii) the product of (1) the then current Principal Balance of such Purchased
Loan and (2) (x) the Purchase Date Market Value Percentage of such Purchased
Loan, less (y) the then current Market Value Percentage of such Purchased Loan.

“Purchase Date Market Value” shall mean, with respect to any Purchased Loan, the
Market Value of such Purchased Loan as of the related Purchase Date, and which
Purchase Date Market Value shall be set forth in the Confirmation for the
related Transaction.

“Purchase Date Market Value Percentage” shall mean, with respect to any
Purchased Loan, the fraction, expressed as a percentage and rounded to the next
highest hundredth of a percent, the numerator of which is the Purchase Date
Market Value of such Purchased Loan, and the denominator of which is the
Principal Balance as of the related Purchase Date, and which Purchase Date
Market Value Percentage shall be set forth in the Confirmation for the related
Transaction.

d. The term “Cash Flow Deficiency” in Section 2(a) of the Repurchase Agreement
is hereby amended by deleting: “or 5(f)(i)-(v)” in the third (3rd) line thereof
and inserting the word “or” before “5(e)(i)-(v)” in the third (3rd) line
thereof.

e. For all Transactions entered into under the Repurchase Agreement after the
date of this Amendment, the term “Credit Event” in Section 2(a) of the
Repurchase Agreement is hereby amended by deleting the word “and” after clause
(iv) thereof, deleting the period after clause (v) thereof and adding the
following at the end of such definition (it being acknowledged and agreed that
the definition of “Credit Event” for all Transactions in effect under the
Repurchase Agreement as of the date of this Amendment shall remain unmodified):

 

  “(vi) the existence of any pending litigation, action, suit, arbitration,
investigation or other legal or arbitration proceeding affecting any Mortgagor
or guarantor for the Purchased Loan or the applicable Mortgaged Property which
if adversely determined could reasonably be expected to have a material adverse
effect on such Mortgagor, guarantor or the applicable Mortgaged Property;

 

  (vii) a failure to satisfy any Credit Event Threshold for such Purchased Loan;

 

3



--------------------------------------------------------------------------------

  (viii) the occurrence of a Securitization Extension Event: or

 

  (ix) the occurrence of a Securitization Failure Event.”

f. The term “Debt Yield” in Section 2(a) of the Repurchase Agreement is hereby
amended by deleting the words “underwritten net cash flow” in the second (2nd)
line thereof and replacing same with “net operating income”.

g. The term “Market Value” in Section 2(a) of the Repurchase Agreement is hereby
amended by adding the following sentence at the end of such definition:
“Notwithstanding the foregoing, Buyer shall not reduce the Market Value for any
Purchased Loan unless a Credit Event has occurred and is continuing with respect
to such Purchased Loan.”

h. The term “Repurchase Price” in Section 2(a) of the Repurchase Agreement is
hereby amended by deleting the words: “and 5(f)(iii)” and inserting the word
“and” before “5(e)(iii)” in the last line thereof.

i. Section 5(f) of the Repurchase Agreement is hereby deleted in its entirety
and replaced with the words “(f) Intentionally omitted.”.

j. Section 13(a)(I)(ii) of the Repurchase Agreement is hereby deleted in its
entirety and replaced with the following:

 

  “(ii) Seller, Sponsor, Member or Manager shall admit in writing its inability
to, or its intention not to, perform any of its obligations hereunder or under
any of the Transaction Documents;”

k. Section 13(a)(I) of the Repurchase Agreement is hereby amended by adding the
following as a new Section 13(a)(I)(xiv):

 

  “(xiv) prior to an internalization of management of Trust, Manager resigns or
is removed, terminated or otherwise no longer serves or is unable to serve as
the asset manager and investment advisor of the Trust or Manager is in material
breach of its duties or obligations under the Asset Management Agreement, which
breach would give rise to a right to terminate the Asset Management Agreement
pursuant to the terms thereof, beyond any applicable notice and cure period and
Manager is not replaced with a successor manager reasonably acceptable to Buyer
pursuant to a replacement asset management agreement acceptable to Buyer within
sixty (60) days.”

l. Exhibit I attached to the Repurchase Agreement is amended by inserting the
following immediately prior to “Actual Original Purchase Percentage”:

“Purchase Date Market Value: [                                         ]

Purchase Date Market Value

Percentage:                               [           
                              ]”.

 

4



--------------------------------------------------------------------------------

2. Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement to “this Agreement” and all references in
the other Transaction Documents to “the Repurchase Agreement” shall be deemed to
refer to the Repurchase Agreement as amended and modified by this Amendment, by
the First Amendment and as same may be further amended, modified and/or
restated.

3. Due Authority. Each of Master Seller, on behalf of itself and each Series
Seller that is a party to a Transaction under the Repurchase Agreement as of the
date hereof, Sponsor and Member hereby represents and warrants to Buyer that, as
of the date hereof, (i) it has the power to execute, deliver and perform its
respective obligations under this Amendment, (ii) this Amendment has been duly
executed and delivered by it for good and valuable consideration, and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles, and
(iii) neither the execution and delivery of this Amendment, nor the consummation
by it of the transactions contemplated by this Amendment, nor compliance by it
with the terms, conditions and provisions of this Amendment will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or the rights under which have been assigned to it or the obligations
under which have been assumed by it or to which its assets are subject or
constitute a default thereunder, or result thereunder in the creation or
imposition of any lien upon any of its assets, other than pursuant to this
Amendment, (C) any judgment or order, writ, injunction, decree or demand of any
court applicable to it, or (D) any applicable Requirement of Law, in the case of
clauses (A)-(C) above, to the extent that such conflict or breach is reasonably
likely to result in a Material Adverse Effect.

4. Counterparts. This Amendment may be executed by each of the parties hereto in
any number of separate counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

6. Reaffirmation of Guaranty and Member Guaranty. Sponsor acknowledges the
amendments and modifications of the Repurchase Agreement pursuant to this
Amendment and hereby ratifies and reaffirms all of the terms, covenants and
conditions of the Guaranty and agrees that the Guaranty remains unmodified and
in full force and effect and enforceable in accordance with its terms. Member
acknowledges the amendments and modifications of the Repurchase Agreement
pursuant to this Amendment and hereby ratifies and reaffirms all of the terms,
covenants and conditions of the Member Guaranty and agrees that the Member
Guaranty remains unmodified and in full force and effect and enforceable in
accordance with its terms.

7. Repurchase Agreement and Transaction Documents in Full Force and Effect.
Except as expressly amended hereby, Master Seller, on behalf of itself and each
Series Seller that is a party to a Transaction under the Repurchase Agreement as
of the date hereof, Sponsor and

 

5



--------------------------------------------------------------------------------

Member acknowledge and agree that all of the terms, covenants and conditions of
the Repurchase Agreement and the other Transaction Documents remain unmodified
and in full force and effect and are hereby ratified and confirmed in all
respects.

[NO FURTHER TEXT ON THIS PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER: DEUTSCHE ANK AG, CAYMAN ISLANDS BRANCH By:  

/s/ Dean Aotani

  Name: Dean Aotani   Title: Managing Director By:  

/s/ R. Christopher Jones

  Name: R. Christopher Jones   Title: Director

 

MASTER SELLER: NS INCOME DB LOAN, LLC, a Delaware limited liability company By:
  NS Income DB Loan Member, LLC, a Delaware   limited liability company, its
sole member   By:   NorthStar Real Estate Income Trust     Operating
Partnership, LP, a Delaware     limited partnership, its sole member     By:  
NorthStar Real Estate Income       Trust, Inc., a Maryland       corporation,
its general partner       By:  

/s/ Jenny B. Neslin

        Name: Jenny B. Neslin         Title: General Counsel and          
Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

SPONSOR: NORTHSTAR REAL ESTATE INCOME TRUST, INC., a Maryland corporation By:  

/s/ Jenny B. Neslin

  Name: Jenny B. Neslin   Title: General Counsel and Secretary NORTHSTAR REAL
ESTATE INCOME TRUST OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:   NorthStar Real Estate Income Trust, Inc., a   Maryland corporation, its
general partner By:  

/s/ Jenny B. Neslin

  Name: Jenny B. Neslin   Title: General Counsel and Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO AS OF JANUARY 6, 2016: MEMBER: NS INCOME DB LOAN
MEMBER, LLC, a Delaware limited liability company By:   NorthStar Real Estate
Income Trust Operating   Partnership, LP, its sole member By:   NorthStar Real
Estate Income Trust, Inc.   its general partner By:  

/s/ Jenny B. Neslin

  Name: Jenny B. Neslin   Title: General Counsel and Secretary